Title: To Thomas Jefferson from Samuel Carr, 12 November 1803
From: Carr, Samuel
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Dunlora Novr. 12th. 1803
          
          Your favor of 24th. October came this day to hand, and I hasten to answer it immediately, but am afraid it will not come in time to answer any purpose. In the course of my conversations with Dr Baker upon the subject of your letter, I inferred from what passed that he would not dispose of him for life, but if he did, not less than four hundred dollars would be his price. The family at this place are all well, as they are also at Carrs brook & Edgehill. My mother and Nelly join me in wishing you welfare and happiness. With sentiments of esteem & affection
          I remain Yr friend & sert
          
            
              Samuel Carr
            
          
        